DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The closest prior art, DO et al. (US 2009/0303650) teaches in Fig. 6A monitoring a programmable fuse whose resistance is changed due to the electrical stress among internal circuits included in a semiconductor memory during and after programming. A comparator is used to compare the load voltage and the fuse voltage with a reference voltage. Although this circuit is not intended for a microphone application, the purpose of the circuit is same as the protection circuit of the current invention. However, DO is silent about a filter circuit where in this comparator circuit of DO is coupled to a supply voltage via the filter circuit. 
Another closest prior art Li et al (US 2009/0184770) in Fig. 1 discloses a filter and impedance comparator circuit for a microphone system by Provided is circuitry for biasing a comparator amplifier with a DC-voltage signal. The circuitry includes a sensor capacitor connected to the first input terminal and an impedance transistor arranged in parallel with said capacitor, the comparator and capacitor forming a low-pass filter. The circuitry also includes a biasing circuit configured to controllably vary a DC-voltage signal for operatively biasing the amplifier, the biasing circuit including a cascaded current arrangement configured to subdivide a reference current into smaller currents for selectively generating voltage potentials for biasing the impedance transistor to adjustably filter a noise component of the DC-voltage signal via the low-pass filter before the DC-voltage signal is provided to the first input terminal. However, this circuit is devoid of a one-time programmable (OTP) fuse.
Therefore, the above mentioned closest prior arts doesn’t teach or render obvious all limitations of claims 1, 10 and 16, making these claims allowable over these closest prior arts and thus claims 1-20 are allowable since claims 2-9 and 11-15 and 17-20 are dependent from claims 1, 10 and 16 respectively. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843